DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 01/05/2021.
The amendments filed on 01/05/2021 have been entered. Accordingly claims 1 and 3-20 remain pending. Claims 10-20 were previously withdrawn from consideration.
The previous rejection of the claims under 35 USC 103 has been withdrawn in light of applicant’s amendments to claim 1 and remarks.

Claim Objections
Claims 1, 3 are objected to because of the following informalities:  
egarding claims 1 and 3, each instance of the limitation “the tissue” should be changed to –the biological tissue—in order to provide consistency in claim language.
Regarding claim 1, the abbreviation of Fabry-Perot cavity to FP should be presented in parenthesis following the first instance of the limitation (e.g. in the first paragraph of the claim).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites the limitation “a qOCE fiber-optic probe having an integrated and modified fixed length Fabry-Perot cavity”. However, neither the original claims, original drawings, nor the specification as originally filed provides 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “modified fixed length Fabry-Perot cavity” which renders the claim indefinite because it is unclear in what manner the term “modified” limits the structure or usage of the Fabry-Perot cavity or from what structure or function the cavity is modified. Applicant may consider removing the term “modified” to remedy this issue.
Claim 1 also recites the limitation “the force applied” in the third paragraph of the claim. There is insufficient antecedent basis for this limitation in the claim. Applicant may consider amending the second paragraph of the claim to recite –inducing compression to deform a biological tissue by a force applied by a probe tip [...]—to remedy this issue.
Michelson OCT signal— to distinguish the two signals and remedy this issue. The first type of signal can remain being referred to as “common path OCT signal”.
Claim 1 further recites the limitation “detecting with the spectrometer from both a common path interferometer and from the Michelson interferometer simultaneously and spatially demultiplexed” which renders the claim indefinite because it is unclear what exactly is being detected as well as what is being spatially demultiplexed. For the present purposes of examination, the limitation has been interpreted as detecting both OCT signals (e.g. common path OCT signal and Michelson OCT signal).
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Allowable Subject Matter
Claims 1, 3-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Exemplary prior art of record Kelsey, K. M., Kennedy, B. F., McLaughlin, R. A., &amp; Sampson, D. D. (2012), “Needle optical coherence elastography for tissue boundary detection” OPTICS LETTERS, 37(12), 2310–2312 teaches a miniature qOCE system that uses a GRIN fiber to measure tissue deformation and determine the elastic modulus. However, Kelsey et al. does not teach ; the system having a qOCE fiber-optic probe having an integrated and modified fixed length Fabry-Perot cavity and a pair of GRIN lenses attached to a distal end of the probe; inducing compression to deform a biological tissue by a probe tip of the qOCE fiber-optic probe arranged on the system, the probe having the fixed length Fabry-Perot cavity where incident light from a super luminescent diode (SLD) is reflected by a pair of fixed reflective surfaces or end facets (Erpl and Erp2) in the integrated Fabry-Perot (FP) cavity, wherein common path interference between Erpi and Erp2 generates a common path optical coherence tomography (OCT) signal; using the common path (OCT) signal detected by a spectral domain OCT engine to quantify the probe deformation that is proportional to the force applied, wherein the spectral domain OCT engine includes a spectrometer, the super luminescent diode (SLD), and a reference arm; collecting a backscattered light from the tissue under compression using the GRIN lenses that focus a light output from a single mode fiber (SMF) attached to a proximal end of the qOCE fiber optic probe for tissue illumination, wherein the backscattered light from the tissue is combined with a reference light that is provided by a reference mirror (Er) in a fiber-optic Michelson interferometer for the common path OCT signal, and using the common path OCT 
Exemplary prior art of record US 2008/0165366 to Schmitt teaches an OCT system (no elastography) that utilizes a Fabry-Perot cavity and various types of interferometers but does the system does not perform elastography. However, Schmitt does not teach a method of quantitative optical coherence elastography (qOCE), comprising: utilizing a quantitative optical coherence elastography (qOCE) system defined miniature by insertion into a 1.8mm inner diameter tube; the system having a qOCE fiber-optic probe having an integrated and modified fixed length Fabry-Perot cavity and a pair of GRIN lenses attached to a distal end of the probe; inducing compression to deform a biological tissue by a probe tip of the qOCE fiber-optic probe arranged on the system, the probe having the fixed length Fabry-Perot cavity where incident light from a super luminescent diode (SLD) is reflected by a pair of fixed reflective surfaces or end facets (Erpl and Erp2) in the integrated Fabry-Perot (FP) cavity, wherein common path interference between Erpi and Erp2 generates a common path optical coherence tomography (OCT) signal; using the common path (OCT) signal detected by a spectral domain OCT engine to quantify the probe deformation that is proportional to the force applied, wherein the spectral domain OCT engine includes a spectrometer, the super luminescent diode (SLD), and a reference arm; collecting a backscattered light from the tissue under compression using the GRIN lenses that focus a light output from a single mode fiber (SMF) attached to a proximal end of the qOCE .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793